Citation Nr: 1608050	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-17 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder, to include a panic disorder and posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.  

2.  Entitlement to service connection for colon cancer. 

3.  Entitlement to a rating in excess 20 percent for a lumbar spine disability. 

4.  Entitlement to a rating in excess of 20 percent for a cervical spine disability. 

5.   Entitlement to a rating in excess of 20 percent for a left upper extremity radiculopathy. 

6.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.  


REPRESENTATION

Veteran represented by:	Kenneth Lavan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had military service from June 1966 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2010 and June 2012 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

A claim for A total disability rating based on individual unemployability (TDIU) may be implied in an increased rating claim if reasonably implied by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran has not asserted that he is unemployable due to any of the appealed disabilities.  Furthermore, there is nothing in Rice that suggests that a TDIU is presumed based on the denial of an increased rating.  Accordingly, the Board finds an implied TDIU claim is not of record.

In January 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  At the hearing the Veteran requested time to submit additional evidence, and motions for extensions were then filed.  Because the Board did not properly respond to the requests for additional time, the record was ultimately held open until November 2015.  However, in June 2015, the representative submitted extensive evidence for the Board's consideration, along with a Brief, and provided an explicit waiver of RO initial review of all evidence received in support of the appealed claims after the issuance of any Statement of the Case or Supplemental Statement of the Case through the date of the Board's decision. 

During the pendency of the appeal, the RO awarded the Veteran granted the Veteran separate ratings for residuals of the service-connected lumbar and cervical disabilities in a February 2014 rating decision.   The RO awarded the Veteran a 10 percent rating for lumbar radiculopathy of the left lower extremity and a 20 percent rating for cervical radiculopathy of the left upper extremity.  The RO set the effective date for both disabilities as of December 19, 2013, the date of the VA examination where the conditions were identified.  

In a January 2015 Board hearing and in a June 2015 brief, the Veteran's representative challenged the effective dates of the separate ratings.  He asserted that the ratings should have been made effective to at least June 25, 2009, the date of the increased rating claim of the service-connected lumbar and cervical spine disabilities, and he even argued that there was evidence in 1977 warranting separate ratings - perhaps attempting to raise a claim of clear and unmistakable error.  Prior to the hearing before the Board, neither the Veteran nor his attorney had expressed any dissatisfaction with the effective date assigned for these ratings in any of the multiple correspondences received after the 2014 rating decision.  The effective date question is simply not before the Board.  Since the RO has not adjudicated these matters in the first instance, the issues are REFERRED to the RO to develop and adjudicate. 

The issues of entitlement to service connection for colon cancer and PTSD, and increased ratings for left upper and lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2010 rating decision, the RO denied service connection for PTSD; the Veteran did not appeal or submit new and material evidence within one year of notice so that decision became final. 
 
2.  Evidence received since the May 2010 rating decision is new and relates to an unestablished fact necessary to substantiate the Veteran's claim, his in-service stressor event(s).   

3.  The Veteran's lumbar spine disability has manifested with pain on movement, limited range of motion, and occasional flare ups, but no evidence of ankylosis. 

4.  The Veteran's cervical spine disability has manifested with intermittent neck pain with limited range of motion to no less than 25 degrees on forward flexion, and no evidence of ankylosis.  


CONCLUSIONS OF LAW

1.  A May 2010 rating decision, which denied service connection for an acquired psychiatric disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§ 20.1103 (2015). 
 
2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for an acquired has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2015).

4.  The criteria for a rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Based on New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. 
§ 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits. 
38 C.F.R. § 3.156(c). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The claim at issue for reopening relates to service connection. Generally, in order to prevail on service connection claims the record must have competent evidence showing: (1) the existence of a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Specific to PTSD, service connection requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., a diagnosis in conformity with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed, (1994) (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

The Veteran has made several attempts to reopen his previously denied claim of service connection for PTSD.  The RO's last rating decision on the matter was in May 2010.  Although the Veteran filed a Notice of Disagreement, he did not include the issue of reopening based on new and material evidence for his previously denied service connection claim for PTSD.  Rather, he expressly limited his disagreement to other issues addressed in the 2010 rating decision.  The Veteran did not submit an addendum or another notice of disagreement or relevant new and material evidence within one year, so the May 2010 decision became final.  The matter on appeal stems from a June 2011 claim.  

A.  Evidence Considered by the RO in its May 2010 Rating Decision 

At the time of the May 2010 rating decision, the RO considered all evidence received since the prior final rating decision issued in June 1982, as well as additional information submitted by the Veteran including treatment records from the Wilmington VAMC noting diagnosis and treatment for PTSD. 

The records reviewed also noted the Veteran's account of a PTSD stressor.  In a Wilmington VAMC March 2009 psychiatry note, the Veteran reported an aircraft accident in service.  He was a part of a helicopter crew on a rescue mission in Vietnam.  The helicopter was hit with enemy fire and went down.  He was the sole survivor of the accident.  As a result of the accident, he had several injuries including a burn on his arm, and a closed head injury causing him to be knocked unconscious for up to three weeks.  When he awoke from the coma, he reported feeling confused, and required hospitalization for two years.  He also reported that following that incident, he felt that his personality was different.  He was more irritable, and had difficulty motivating himself to complete tasks.  The Veteran also reported remembering the events frequently through nightmares and triggers.  He reported that he did not like to be reminded of trauma and was more isolated socially.  He also reported that he had a restricted range of affect and has survivor's guilt.  Based on the Veteran's account, the VA attending physician diagnosed the Veteran with PTSD.  

In an August 2009 notice, the RO requested that the Veteran submit specific details as to the claimed stressor that resulted in the current PTSD for the RO to corroborate his statements, but no information was provided.   Without any additional evidence presented to VA, in April 2010, made a formal finding of insufficient information to verify the stressor events.  On this basis, the RO found that the information provided was not new and material, and declined to reopen the service connection claim. 

Again, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the May 2010 RO decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.   

B.  Evidence Received Since the May 2010 Rating Decision 

Since the May 2010 rating decision, the Veteran submitted a number of documents including a newspaper clipping about a fire on the HC-130 Hercules, treatment records from the Wilmington VA Medical Center (VAMC) from June 2009 to December 2013, treatment records from the Miami VA Healthcare system from May 2008 to October 2008, a lay statement from the Veteran's ex-wife regarding the Veteran's temporary duty station in in Vietnam, and a Uniform Military Personnel Record reflecting service in Vietnam and the Philippines, as well as provided hearing testimony at his January 2015 Board hearing. 

Of all the information submitted, the Board finds the testimony provided at the Board hearing and the Uniform Military Personnel Record submitted by the Veteran constitute new and material evidence.  At the hearing, the Veteran reported being involved in search and rescue missions going to various locations including Vietnam.  The Veteran's role in these missions was not evaluated by the RO previously in its evaluation of the stressor element.  

In addition to the testimony, the Veteran submitted a Uniform Military Personnel Record reflecting service in Vietnam.  The Board notes that the document submitted by the Veteran differs from a document obtained by VA, as seen earlier in the record.  The information reflecting service in Vietnam and Philippines is typed in a different font than the rest of the document, which calls into question its validity. 

In evaluating these two pieces of evidence, the testimony and personnel record, the Board finds that these documents considered together, at a minimum, trigger VA's duty to assist by performing an additional search for records in accordance with the Veteran's account, as well as to confirm the validity of the military document submitted.  Therefore, the Board reopens the Veteran's service connection claim.  The Board will address the evidence to be developed in the REMAND section below.  

II.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  Spine Disabilities 

Disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 38 C.F.R. § 4.71a, DC 5235-5243. Spine disorder ratings are based on functional limitations with or without symptoms of pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine	30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the 
			height	10

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  Id. Note (2) (See also Plate V.)

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

1.  Lumbar Spine 

In June 2009, the Veteran requested an increased rating for a service-connected lumbar spine disability.   In a May 2010 rating decision, the Veteran's degenerative joint disease of the lumbar spine was increased from 10 percent to 20 percent effective June 25, 2009.  The Veteran asserts that he is entitled to a higher rating.    

Over the course of the appeal period, the Veteran has consistently received treatment for his lumbar spine disability at the Wilmington VAMC.  However, the treatment records obtained have failed to demonstrate the severity of the condition necessary to properly determine a disability rating.  Therefore, VA scheduled the Veteran for an examination in January 2010.  

At the January 2010 examination, the Veteran reported having chronic low back pain.  The pain worsened with bending.  He also reported having fatigue, weakness and intermittent numbness involving the right upper and lower extremities and bladder urgency, which he attributes to the lumbar spine disability.  He also reported using a cane occasionally and a corset as needed.  His walking was limited to one block or five minutes.  He felt his gait was unsteady, so he walked slowly.  

Range of motion tests revealed range of motion consistent with the current 20 percent rating.  The Veteran had forward flexion to 50 degrees.  Thoracolumbar extension was to 20 degrees, and bilateral lateral flexion and lateral rotation was to 30 degrees each. The Veteran complained of pain throughout all planes of motion with repetition.  However, the examiner could not quantify any additional limitation due to pain without resorting to speculation.  

Higher ratings (40, 50, and 100) require evidence of ankylosis, unfavorable or favorable, or flexion to 30 degrees or less.  No ankylosis was observed on this examination, and flexion was to 50 degrees.  Furthermore, no incapacitating episodes were noted by the Veteran within the prior year of the examination for consideration under the IVDS criteria.  

In December 2013, VA conducted another spine examination.  The Veteran reported increased pain that was sharp and aching.  The Veteran also reported additional pain flare ups.  He asserted that the pain was worse when sitting down but improved with heat and prescribed medications such as hydrocodone.  Although the December 2013 examination reflected a reduction in range of motion, the results still do not warrant a higher rating.  The Veteran's forward flexion was to 45 degrees with objective evidence of pain noted at 40 degrees.  The examiner noted that the pain could limit functional ability during flare-ups and repetitive use, but he was unable to express in exact degrees of additional range of motion without resorting to speculation.  No ankylosis of the spine was seen.  Furthermore, the Veteran reported not having IVDS with incapacitating episodes.  Again, without evidence of ankylosis or flexion to 30 degrees or less, a rating no higher than 20 percent is warranted.  

2.  Cervical Spine

In addition to the Veteran's claim for a lumbar spine disability, the Veteran appealed the rating for degenerative joint disease and degenerative disc disease of the cervical spine, which is currently rated at 20 percent effective June 25, 2009.  
As with the lumbar spine disability, the Veteran has received consistent treatment for his cervical spine disability at VA.  However, these records do not contain range of motion tests and other notations of severity necessary to properly rate the Veteran's disability.  Therefore, VA scheduled the Veteran for examinations in January 2010 and in December 2013 to properly rate the Veteran's disability.  

At the January 2010 examination, the Veteran complained of chronic, intermittent neck pain that can be sharp at times.  The pain occasionally radiated down his right upper extremity down to his hand.  The Veteran also reported being put on relative bed rest in November 2009 for three weeks for significant pain episodes, but no strict bed rest was ever prescribed.  The Veteran reported no particular trigger points for his pain.  

When the examiner evaluated the Veteran's range of motion, the Veteran had forward flexion to 25 degrees, extension to 20 degrees, bilateral lateral flexion to 25 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 30 degrees.  The examiner opined that there would be an additional decrease in range of motion due to pain with repetitive use, but that it was not possible to determine the exact limitation in degrees without resorting to speculation.  Additionally, no ankylosis, favorable or unfavorable was noted.  Based on the Veteran's range of motion, the severity of his disability was consistent with a 20 percent rating.  

At the second examination conducted in December 2013, the Veteran reported increased neck pain, with a sharp, dull pain, which worsened with extension.  His symptoms improved with a heating pad and hydrocodone.  

The range of motion results on the December 2013 examination continued to reflect a condition that was 20 percent disabling.  The Veteran's forward flexion was to 30 degrees with objective evidence of pain at 25 degrees.  Such results, with or without pain, are consistent with the 20 percent rating, rather than the higher 30 percent rate which requires forward cervical flexion of 15 degrees or less or favorable ankylosis of the cervical spine.  No evidence of ankylosis was seen in the examination report.  

Although the Veteran reported having IVDS causing incapacitating episodes over the past 12 months at the December 2013 examination, the duration of that reported episode lasted at least one week, but less than two weeks, which would garner the Veteran only a 10 percent rating, which is less than his current rating.  Based on the evidence of record, the Board finds the severity of the Veteran's cervical spine disability does not warrant a higher rating. 

3.  Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 
If the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria encompasses the most significant symptoms presented primarily by the Veteran as reduced range of motion based on symptoms including pain, numbness, tingling, and fatigue, among others.  

Even if the Board concluded that some or all of the Veteran's symptoms were exceptional, referral to the Director of Compensation Service would not be warranted.  The Veteran has never been hospitalized due to his cervical or lumbar spine disability, and the Veteran has not reported that the conditions create marked interference in employment.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

Lastly extraschedular referral is not raised even when considering the combined effect of all the Veteran's service connected disabilities.  The Veteran focused his discussion of service-connected issues of pain and limited range of motion as a result of the cervical and lumbar spine disabilities.  As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the rating as assigned because the rating criteria are adequate.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson  v. McDonald, 762 F.3d 1362 (2014).

III. VA's Duties to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act The Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice requirement was fulfilled with August 2008, December 2011 and December 2012 notices.  The latter two notices included special notice for claims of reopening.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA also met its duty to assist.  This duty includes assisting a veteran in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran in obtaining his service treatment records, and post-service treatment records, which have been associated with the claims file. Neither the Veteran nor his representative provided any argument or factual basis, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).  The Board notes that it gave the Veteran and his representative several months to obtain evidence, which was submitted in June 2015 to substantiate the claims on appeal. 

With respect to examinations, the Veteran was afforded VA examinations pertinent to the appeal in January 2010 and December 2013.  The Board finds these examinations and opinions are adequate as the examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24   (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Veteran's representative has requested new examinations to evaluate his lumbar and cervical spine disabilities based on worsening symptoms.  Both the January 2010 and December 2013 examinations noted the Veteran's pain flare ups, as currently reported by the Veteran.  Even though the Veteran reports that the flare ups have increased in frequency, he has not argued that he has additional limitation during periods without a flare up.  Based on the examination reports of record, it appears the only way to determine the Veteran's actual range of motion during a flare up would be to conduct an examination contemporaneously during a flare up.  Examiners to date have not been able to extrapolate the additional loss of motion based on the Veteran's statements without an examination during a flare up.  Accordingly, simply scheduling a new examination would not yield the results sought by the Veteran.  As an alternative, the Board suggests that the Veteran seek medical attention during a flare up.  While obtaining medical treatment, he could have a physician or other medical professional perform range of motion tests.  In such a setting, then VA can see what the Veteran's range of motion is at its worst.  The Board finds a new examination not warranted at this time, however. 

The Veteran was also provided an opportunity to provide testimony in a hearing before the undersigned Veterans Law Judge (VLJ). When a VLJ conducts a hearing, he must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned solicited information regarding the Veteran's PTSD, as well as the current severity of appealed service-connected lumbar and cervical spine disabilities. The Veteran was also asked if there were any outstanding evidence related to his claim.  Noted evidence was obtained.  Accordingly, the Board finds there was no prejudice to the Veteran in the way the hearing was conducted. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claim on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

New and material evidence has been received to reopen a previously denied claim of entitlement to service connection for PTSD. The appeal is granted to this extent. 

A rating in excess of 20 percent for a lumbar spine disability is denied. 

A rating in excess of 20 percent for a cervical spine disability is denied. 


REMAND

PTSD

At the January 2015 hearing, the Veteran indicated that there are missing records that should be obtained as a means to verify his participation in search and rescue missions, which may serve to verify the presence of a stressor and/or the Veteran's purported time in Vietnam.  


Colon Cancer

The Veteran asserts that his colon cancer was the result of Agent Orange exposure when stationed in Vietnam.  In his original claim, he reported working on planes that dropped Agent Orange and as a result developed colon cancer as a part of that exposure.  The Veteran has submitted a Uniform Military Personnel Record that indicates service in Vietnam.  At the hearing, the Veterans Law Judge noted that the font of the document differed from  personnel records obtained in 1973, and appeared to call into question the veracity of the document.  The Board remands the issue for clarification as to whether the Veteran served in Vietnam during the period from November 1969 to January 1970 and October 1971 to February 1972.   

If the Veteran's Vietnam service is verified, then Agent Orange exposure will be presumed.  Although colon cancer is not a disease subject to presumptive service connection due to exposure to Agent Orange under 38 C.F.R. § 3.309(3), the Veteran may still establish service connection on a direct basis.  If the Veteran's Vietnam service is verified, an examination should take place to determine relationship between colon cancer and the Veteran's Agent Orange exposure. 

Left Upper and Lower Extremity Radiculopathy

The Veteran has also claimed that he is entitled to increased ratings for left upper and lower extremity radiculopathy.  Since the December 2013 examination, the Veteran contends that his symptoms have increased reportedly as "pins and needles" in both extremities.  The Board does not have evidence after December 2013 to adequately rate the current severity of the disabilities.  Accordingly, the RO should update the VA treatment record as well as schedule the Veteran for a new examination to evaluate the current severity of these disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Conduct a comprehensive search of the National 
Personnel Records Center (NPRC), the United States Army & Joint Services Records Research Center (JSRRC) and any other appropriate sources to locate the following: 

(a)  Flight logs of the C-130 Hercules for Tail Numbers 221, 823, and 970 for the time period November 1969 to January 1973, based in the United Kingdom at the Woodbridge Air Force Base as part of the 67th Aerospace Rescue and Recovery Squadron (67 ARRSq).  

(b) Unit records from December 1969 to January 1973 for the 67th Aerospace Rescue and Recovery Squadron (67 ARRSq).  He states he was also part of the 314th Combat Support Group during this time period, so those unit records should be requested as well. 

2.  Request verification of the Veteran's service in Vietnam from all appropriate sources - send a copy of the Veteran's Uniform Military Personnel Record (AF Form 1712, prepared in December 1971) (see high resolution copy submitted by the Veteran in June 2015) AND the Veteran's Uniform Military Personnel Record (AF Form 1712, prepared in August 1973) (found in VBMS entry dated June 13, 2014, military personnel record, at page 22).  Ask for reconciliation of these inconsistent documents. 

3.  If the Veteran's participation in search and rescue missions is verified, then schedule the Veteran a mental evaluation to determine what psychiatric conditions the Veteran has, to include PTSD and anxiety and then answer the following: 

Is it least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric condition, had its onset during his period of active military service, to include any verified in-service stressors? 

4.  If the Veteran's Vietnam service is verified, schedule the Veteran for an examination to determine whether 
It is at least as likely as not (50 percent probability or greater) that the Veteran's current colon cancer and/or residuals thereof had its/their onset during his period of active military service, to include exposure to Agent Orange in Vietnam?

5.  Schedule the Veteran a neurological examination to determine the current severity of the left upper extremity radiculopathy and left lower extremity radiculopathy.  

6.  After completing the above development, readjudicate the claims.  If any benefit sought by the Veteran remains denied, then provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate time to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


